
	
		II
		110th CONGRESS
		1st Session
		S. 1513
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize
		  grant programs to enhance the access of low-income African-American students to
		  higher education.
	
	
		1.Short titleThis Act may be cited as the
			 Predominantly Black Institution Act of
			 2007.
		2.Predominantly Black
			 Institutions
			(a)AmendmentPart A of title III of the Higher Education
			 Act of 1965 (20 U.S.C. 1057 et seq.) is amended by inserting after section 317
			 the following:
				
					318.Predominantly
				Black Institutions
						(a)Findings and
				Purpose
							(1)FindingsCongress
				finds that—
								(A)although African-Americans have made
				significant progress in closing the gap between African-American and White
				enrollment in higher education—
									(i)African-Americans
				continue to trail Whites in the percentage of the college-age cohort who enroll
				and graduate from college;
									(ii)among recent
				secondary school graduates, the college participation rate of Whites was 46
				percent from 2000 through 2002, while such rate for African-Americans was only
				39 percent; and
									(iii)the gap between
				White and African-American bachelor's degree attainment rates also remains
				high, continuing to exceed 10 percent;
									(B)a growing number
				of African-American students are participating in higher education and are
				enrolled at an increasing number of urban and rural Predominantly Black
				Institutions that have included in their mission the provision of academic
				training and education for both traditional and nontraditional minority
				students;
								(C)the overwhelming majority of students
				attending Predominantly Black Institutions come from low- and middle-income
				families and qualify for participation in the Federal student assistance
				programs or other need-based Federal programs as indicated by recent data from
				the National Postsecondary Student Aid Study which demonstrates that 47 percent
				of African-American undergraduates are Federal Pell Grant recipients, compared
				to 21 percent of non-Hispanic Whites;
								(D)many of the
				students who enroll in Predominantly Black Institutions are also first
				generation college students who often lack the appropriate academic preparation
				for success in college and whose parents lack the requisite knowledge and
				information regarding financing a college education;
								(E)there is a particular national need to aid
				institutions of higher education that have become Predominantly Black
				Institutions by virtue of the fact that the Predominantly Black Institutions
				have expanded opportunities for African-American and other minority
				students;
								(F)Predominantly
				Black Institutions fulfill a unique mission within American higher education,
				far beyond that which was initially envisioned;
								(G)Predominantly
				Black Institutions serve the cultural and social advancement of low-income,
				African-American and other minority students and are a significant access point
				for these students to higher education and the opportunities offered by
				American society;
								(H)the concentration
				of the students described in subparagraph (G) in a limited number of 2-year and
				4-year Predominantly Black Institutions and the desire of these students to
				secure a degree to prepare these students for a successful career places
				special burdens on those institutions who attract, retain, and graduate these
				students; and
								(I)financial
				assistance to establish or strengthen the academic resources, physical plants,
				financial management, and endowments of the Predominantly Black Institutions
				are appropriate methods to enhance the educational quality of the Predominantly
				Black Institutions, to facilitate decreased long-term reliance on governmental
				financial support, and to encourage reliance on endowments and private
				sources.
								(2)PurposeIt is the purpose of this section to assist
				Predominantly Black Institutions in expanding educational opportunity through a
				program of Federal assistance.
							(b)DefinitionsIn
				this section:
							(1)Educational and
				general expendituresThe term educational and general
				expenditures has the meaning given the term in section 312.
							(2)Eligible
				institutionThe term eligible institution means an
				institution of higher education that—
								(A)has an enrollment
				of needy undergraduate students;
								(B)has an average educational and general
				expenditure which is low, per full-time equivalent undergraduate student in
				comparison with the average educational and general expenditure per full-time
				equivalent undergraduate student of institutions that offer similar
				instruction, except that the Secretary may apply the waiver requirements
				described in section 392(b) to this subparagraph in the same manner as the
				Secretary applies the waiver requirements to section 312(b)(1)(B);
								(C)has an enrollment
				of undergraduate students that is not less than 40 percent African-American
				students;
								(D)is legally
				authorized to provide, and provides within the State, an educational program
				for which the institution of higher education awards a baccalaureate degree, or
				in the case of a junior or community college, an associate’s degree; and
								(E)is accredited by a
				nationally recognized accrediting agency or association determined by the
				Secretary to be a reliable authority as to the quality of training offered, or
				is, according to such an agency or association, making reasonable progress
				toward accreditation.
								(3)Endowment
				fundThe term endowment fund has the meaning given
				the term in section 312.
							(4)Enrollment of
				needy studentsThe term
				enrollment of needy students means the enrollment at an eligible
				institution with respect to which not less than 50 percent of the undergraduate
				students enrolled in an academic program leading to a degree—
								(A)in the second fiscal year preceding the
				fiscal year for which the determination is made, were Federal Pell Grant
				recipients for such year;
								(B)come from families that receive benefits
				under a means-tested Federal benefit program;
								(C)attended a public or nonprofit private
				secondary school—
									(i)that is in the school district of a local
				educational agency that was eligible for assistance under part A of title I of
				the Elementary and Secondary Education Act of 1965 for any year during which
				the student attended such secondary school; and
									(ii)which for the purpose of this paragraph and
				for that year was determined by the Secretary (pursuant to regulations and
				after consultation with the State educational agency of the State in which the
				school is located) to be a school in which the enrollment of children counted
				under section 1113(a)(5) of such Act exceeds 30 percent of the total enrollment
				of such school; or
									(D)are first
				generation college students and a majority of such first generation college
				students are low-income individuals.
								(5)First
				generation college studentThe term first generation
				college student has the meaning given the term in section
				402A(g).
							(6)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a).
							(7)Low-income
				individualThe term
				low-income individual has the meaning given such term in section
				402A(g).
							(8)Means-tested
				Federal benefit programThe
				term means-tested Federal benefit program means a program of the
				Federal Government, other than a program under title IV, in which eligibility
				for the program’s benefits, or the amount of such benefits, are determined on
				the basis of income or resources of the individual or family seeking the
				benefit.
							(9)Predominantly
				Black InstitutionThe term Predominantly Black
				Institution means an institution of higher education—
								(A)that is an
				eligible institution with not less than 1,000 undergraduate students;
								(B)at which not less than 50 percent of the
				undergraduate students enrolled at the eligible institution are low-income
				individuals or first generation college students; and
								(C)at which not less than 50 percent of the
				undergraduate students are enrolled in an educational program leading to a
				bachelor’s or associate’s degree that the eligible institution is licensed to
				award by the State in which the eligible institution is located.
								(10)StateThe term State means each of
				the 50 States and the District of Columbia.
							(c)Grant
				authority
							(1)In
				generalThe Secretary is authorized to award grants, from
				allotments under subsection (e), to Predominantly Black Institutions to enable
				the Predominantly Black Institutions to carry out the authorized activities
				described in subsection (d).
							(2)PriorityIn
				awarding grants under this section the Secretary shall give priority to
				Predominantly Black Institutions with large numbers or percentages of students
				described in subsections (b)(2)(A) or (b)(2)(C). The level of priority given to
				Predominantly Black Institutions with large numbers or percentages of students
				described in subsection (b)(2)(A) shall be twice the level of priority given to
				Predominantly Black Institutions with large numbers or percentages of students
				described in subsection (b)(2)(C).
							(d)Authorized
				Activities
							(1)Required
				activitiesGrant funds
				provided under this section shall be used—
								(A)to assist the
				Predominantly Black Institution to plan, develop, undertake, and implement
				programs to enhance the institution’s capacity to serve more low- and
				middle-income African-American students;
								(B)to expand higher
				education opportunities for students eligible to participate in programs under
				title IV by encouraging college preparation and student persistence in
				secondary school and postsecondary education; and
								(C)to strengthen the
				financial ability of the Predominantly Black Institution to serve the academic
				needs of the students described in
				subparagraphs (A) and
				(B).
								(2)Additional
				activitiesGrant funds provided under this section shall be used
				for 1 or more of the following activities:
								(A)The activities
				described in paragraphs (1) through (11) of section 311(c).
								(B)Academic instruction in disciplines in
				which African-Americans are underrepresented.
								(C)Establishing or enhancing a program of
				teacher education designed to qualify students to teach in a public elementary
				school or secondary school in the State that shall include, as part of such
				program, preparation for teacher certification or licensure.
								(D)Establishing community outreach programs
				that will encourage elementary school and secondary school students to develop
				the academic skills and the interest to pursue postsecondary education.
								(E)Establishing or
				increasing an endowment fund in accordance with paragraph (3).
								(F)Other activities
				proposed in the application submitted pursuant to subsection (f) that—
									(i)contribute to
				carrying out the purpose of this section; and
									(ii)are approved by
				the Secretary as part of the review and approval of an application submitted
				under subsection (f).
									(3)Endowment
				Fund
								(A)In
				generalA Predominantly Black Institution may use not more than
				20 percent of the grant funds provided under this section to establish or
				increase an endowment fund at the institution.
								(B)Matching
				requirementIn order to be
				eligible to use grant funds in accordance with
				subparagraph (A), a Predominantly
				Black Institution shall provide matching funds from non-Federal sources, in an
				amount equal to or greater than the Federal funds used in accordance with
				subparagraph (A), for the
				establishment or increase of the endowment fund.
								(C)ComparabilityThe
				provisions of part C of title III, regarding the establishment or increase of
				an endowment fund, that the Secretary determines are not inconsistent with this
				subsection, shall apply to funds used under
				subparagraph (A).
								(4)LimitationNot more than 50 percent of the grant funds
				provided to a Predominantly Black Institution under this section may be
				available for the purpose of constructing or maintaining a classroom, library,
				laboratory, or other instructional facility.
							(e)Allotments to
				Predominantly Black Institutions
							(1)Federal Pell
				Grant basisFrom the amounts appropriated to carry out this
				section for any fiscal year, the Secretary shall allot to each Predominantly
				Black Institution having an application approved under subsection (f) a sum
				that bears the same ratio to one-half of that amount as the number of Federal
				Pell Grant recipients in attendance at such institution at the end of the
				academic year preceding the beginning of that fiscal year, bears to the total
				number of Federal Pell Grant recipients at all such institutions at the end of
				such academic year.
							(2)Graduates
				basisFrom the amounts
				appropriated to carry out this section for any fiscal year, the Secretary shall
				allot to each Predominantly Black Institution having an application approved
				under subsection (f) a sum that bears the same ratio to one-fourth of that
				amount as the number of graduates for such academic year at such institution,
				bears to the total number of graduates for such academic year at all such
				institutions.
							(3)Graduates
				seeking a higher degree basisFrom the amounts appropriated to carry out
				this section for any fiscal year, the Secretary shall allot to each
				Predominantly Black Institution having an application approved under subsection
				(f) a sum that bears the same ratio to one-fourth of that amount as the
				percentage of graduates from such institution who are admitted to and in
				attendance at, not later than 2 years after graduation with an associate's
				degree or a baccalaureate degree, a baccalaureate degree-granting institution
				or a graduate or professional school in a degree program in disciplines in
				which African-American students are underrepresented, bears to the percentage
				of such graduates for all such institutions.
							(4)Minimum
				allotment
								(A)In
				generalNotwithstanding
				paragraphs (1),
				(2), and
				(3), the amount allotted to each
				Predominantly Black Institution under this section shall not be less than
				$250,000.
								(B)Insufficient
				amountIf the amount
				appropriated pursuant to section 399(a)(1)(D) for a fiscal year is not
				sufficient to pay the minimum allotment provided under subparagraph (A) for the
				fiscal year, then the amount of such minimum allotment shall be ratably
				reduced. If additional sums become available for such fiscal year, such reduced
				allotment shall be increased on the same basis as the allotment was reduced
				until the amount allotted equals the minimum allotment required under
				subparagraph
				(A).
								(5)ReallotmentThe amount of a Predominantly Black
				Institution’s allotment under
				paragraph (1),
				(2),
				(3), or
				(4) for any fiscal year that the
				Secretary determines will not be required for such institution for the period
				such allotment is available, shall be available for reallotment to other
				Predominantly Black Institutions in proportion to the original allotment to
				such other institutions under this section for such fiscal year. The Secretary
				shall reallot such amounts from time to time, on such date and during such
				period as the Secretary determines appropriate.
							(f)ApplicationsEach Predominantly Black Institution
				desiring a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing or accompanied by such
				information as the Secretary may reasonably require.
						(g)ProhibitionNo
				Predominantly Black Institution that applies for and receives a grant under
				this section may apply for or receive funds under any other program under part
				A or part B of title III.
						(h)Duration and
				carryoverAny grant funds
				paid to a Predominantly Black Institution under this section that are not
				expended or used for the purposes for which the funds were paid within 10 years
				following the date on which the grant was awarded, shall be repaid to the
				Treasury.
						(i)Applicability
				of part FPart F, other than
				section 399, shall not apply to this
				section.
						.
			(b)Authorization of
			 AppropriationsSection 399(a)(1) of the Higher Education Act of
			 1965 (20 U.S.C. 1068h(a)(1)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)There are authorized to be
				appropriated to carry out section 318 such sums as may be necessary for fiscal
				year 2008 and each of the 5 succeeding fiscal
				years.
					.
			
